DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     
1)       Claims 1-3, 6, 9-14, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weaver et al. (U.S. 9,512,572).
Claim 1: Weaver discloses a rolled paper product, a towel or a tissue, a single sheet having a fabric side and an opposite air contacting side and a machine direction and a cross-machine direction.   The sheet has a basis weight greater than about 34 gsm and a geometric mean tensile (GMT) strength greater 5than about 2,000 g/3" 
(claim 1).   The air contacting side of the sheet includes a plurality of discrete valleys having a length greater than 10 mm since the valleys are extending in the machine direction.   Weaver structurally discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed. 
Claim 2: the invention is disclosed per claim 1, above.  A plurality of machine direction (MD) oriented elements spaced apart from one another in the cross-machine direction (CD) of the ply, the spaced apart MD oriented elements forming sidewalls of the plurality of discrete valleys is disclosed (Figures 1-3).  The discrete valleys have a substantially reclinear shape.
Claim 3: the invention is disclosed per claim 1, above.    The elements are also oriented in the CD direction 10spaced apart from one another in the machine direction of the ply, the spaced apart CD oriented elements forming the endwalls of the plurality of discrete valleys (Figure 2). 
Claim 6: the invention is disclosed per claim 3, above.    The elements dimensions height and width are disclosed (col.5, lines 14-44). 
Claims 9-11: the invention is disclosed per claim 1, above.   The product caliper, roll bulk and firmness are disclosed in Table 3 (col. 10) and in claims 2-4.
Claim 12: the invention is disclosed per claim 1, above.   The towel product GMT and 30Stiffness Index are disclosed in claim 8.    
Claim 13: the invention is disclosed per claim 1.   The rolled paper towel product comprises two or more plies (col. 2, lines 5-10) and is embossed (col. 11, lines 57-65).  
Claim 14: the invention is disclosed per claim 1, above.   The paper towel product is a single ply (col. 1, lines 50-55) and not embossed. 
2)       Claims 4-5, 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. 
Claims 4-5: the invention is disclosed per claim 2, 3, above.   The plurality of MD, CD, oriented elements are substantially parallel to one another.   The element angle measured in the MD, CD, is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the element angle be optimized and include the claimed angle since the element is extending in a wave pattern in the MD and also in the CD (col. 5, lines 14-44) as shown in Figure 2. 
Claim 15: the invention is disclosed per claim 1.  Weaver discloses a rolled paper product, a towel or a tissue, a single sheet having a fabric side and an opposite air contacting side and a machine direction and a cross-machine direction.   The sheet has a basis weight greater than about 34 gsm and a geometric mean tensile (GMT) strength greater 5than about 2,000 g/3" (claim 1).  It would have been obvious to one skilled in the art at the time the invention was filed, that the basis weight and GMT be optimized to obtain desired product strength. 
Claim 16: the invention is disclosed per claim 15, above.  The product firmness is disclosed (claim 3). The roll structure is disclosed (col. 1, lines 64-67). 
Claim 17: the invention is disclosed per claim 16, above.  A multi ply tissue is disclosed (col. 2, lines 5-10).  It would have been obvious that multi ply includes two plies.
Claim 18: the invention is disclosed per claim 17, above.  The plies are through-air dried (claims 9, 18).
Claim 19: the invention is disclosed per claim 18, above.  Embossing of the paper product is disclosed (col. 11, lines 61-66).

Allowable Subject Matter
3)       Claims 7, 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not disclose a product valleys having a length from about 10 to about 30 mm (claim 7); a product valleys having a width from about 1.0 to about 3.0 mm (claim 8).   25         
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4)       Claims 1-19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US 10,927,508.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the patent claims disclose a paper product comprising a spirally wound single tissue sheet having a fabric side and an opposite air contacting side and a machine direction and a cross-machine direction, the ply having a basis weight and a geometric mean tensile (GMT) strength in similar ranges, 5wherein the air contacting side of the ply comprises a plurality of discrete valleys having a length greater than 10 mm.  The basis weight and GMT differences would have been obvious to one skilled in the art at the time the application was filed. 
                                                                                                                                        
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748